Citation Nr: 9913636	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disorders and residuals of stroke as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD prior to November 23, 1998, on appeal from 
the initial grant of service connection.

3.  Entitlement to a disability rating in excess of 50 
percent for PTSD from November 23, 1998, on appeal from the 
initial grant of service connection.

4.  Entitlement to a compensable disability rating for 
residuals of malaria.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  A December 1997 rating decision granted service 
connection for PTSD with assignment of a 30 percent 
disability rating, denied a compensable disability rating for 
residuals of malaria, and denied entitlement to TDIU.  A 
September 1998 rating decision, in pertinent part, denied 
service connection for heart and stroke problems as secondary 
to service-connected PTSD. 

After the veteran perfected his appeal, a December 1998 
rating decision assigned a 50 percent disability rating for 
his PTSD.  This is not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 9411.  Therefore, this issue is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The assigned 50 percent disability rating was effective 
November 23, 1998.  Therefore, the issues on appeal have been 
rephrased as shown on the first page of this decision.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence of record includes written 
statements by the veteran evidencing his belief that he is 
entitled to service connection for (1) heart disorders and 
stroke as secondary to service-connected residuals of malaria 
(see Statement in Support of Claim received in November 
1998), (2) headaches as secondary to service-connected 
residuals of malaria (see VA Form 9 received in January 
1998), (3) high blood pressure as secondary to service-
connected residuals of malaria (see VA Form 9 received in 
January 1998), and (4) mental retardation, brain damage, 
and/or cognitive deficits as secondary to service-connected 
residuals of malaria (see Statement in Support of Claim 
received in December 1997).  The RO previously denied the 
claims for service connection for heart disorders and 
headaches as secondary to service-connected malaria in 
December 1995.  Therefore, the RO should advise the veteran 
of the need to submit new and material evidence to reopen 
these claims.  None of these claims are currently before the 
Board as none of these issues has been adjudicated by the RO, 
and they are not otherwise intertwined with the claims on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, these issues 
are referred to the RO for appropriate action.

The issue of entitlement to a compensable disability rating 
for residuals of malaria is the subject of the REMAND herein.  
The Board will defer a decision on the veteran's claim for 
TDIU until the requested development has been completed.


FINDINGS OF FACT

1.  The veteran's claims for secondary service connection for 
cardiovascular disorders and residuals of stroke and for an 
increased rating for PTSD are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The medical evidence shows diagnoses of cardiovascular 
disorders such as coronary artery disease and ischemic heart 
disease and a history of cerebrovascular accidents. 

3.  The balance of the medical evidence does not establish 
that the veteran's claimed cardiovascular disorders and 
residuals of stroke were caused or aggravated by his service-
connected PTSD. 

4.  Prior to November 23, 1998, the veteran's service-
connected PTSD was manifested by depression and anxiety, 
decreased interest, blunted affect, combat-related dreams, 
and hypervigilence, resulting in moderate social and 
occupational impairment.

5.  Since November 23, 1998, the veteran's service-connected 
PTSD has been manifested by the above symptoms as well as 
impaired impulse control evidenced by periods of violence, 
resulting in moderate social and occupational impairment. 


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for secondary 
service connection for cardiovascular disorders and residuals 
of stroke and for an increased disability rating for PTSD, 
and VA has satisfied its duty to assist him in development of 
these claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

2.  The veteran is not entitled to service connection for 
cardiovascular disorders and residuals of stroke as secondary 
to service-connected PTSD.  38 U.S.C.A. §§ 1110 and 5107 
(West 1991); 38 C.F.R. § 3.110(a) (1998).

3.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD prior to November 23, 
1998, have not been met since the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (1998).

4.  The criteria for a disability rating in excess of 50 
percent for service-connected PTSD from November 23, 1998, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In November 1995, the veteran submitted a statement from 
Andrew Kerby, M.D., which indicated, in pertinent part, that 
the veteran had unstable angina with significant coronary 
artery disease, as well as fatigue.  In connection with other 
claims, the veteran underwent a VA physical examination in 
July 1996.  It was noted that he had undergone bypass heart 
surgery after a heart attack in September 1995.  Heart 
catheterization had shown blocked arteries.  He still had 
chest pain.  The veteran's wife reported that he had spells 
of anger.  He had a history of anxiety and bad dreams.  It 
was also noted that there was a question of previous 
cerebrovascular accident since September 1995.

The veteran submitted medical records from Magnolia Hospital 
covering the period August 1995 to June 1997.  These records 
showed treatment for several cardiovascular disorders, such 
as unstable angina, coronary artery disease, and ischemic 
heart disease.  It was noted that the veteran had a history 
of rheumatic fever in childhood.  This was the facility where 
the veteran had undergone coronary artery bypass grafting in 
1995.  A history of cerebrovascular accident was also noted.  
These records showed no complaints of or treatment for PTSD.

In August 1997, the veteran filed a statement, wherein he 
mentioned disability due to PTSD.  He submitted several lay 
statements, which primarily regarded his malaria, but these 
statements did note such symptomatology as difficulty 
thinking, personality changes, and memories of losing 
friends. 

In October 1997, the veteran underwent a VA psychiatric 
examination.  Since he has been granted service connection 
for this disorder, his alleged stressors will not be 
discussed.  The veteran indicated that he had never used 
drugs or alcohol.  He was living with his second wife and 
their ten-year-old son.  He had married his first wife 
approximately one month before entering the military, and he 
had a 26-year-old daughter and 25-year-old son from that 
marriage.  He had regular contact with both children, but saw 
his daughter more than his son.  The veteran's typical day 
consisted of spending a little time doing chores around the 
house, then joining a neighbor to run their dogs after 
rabbits.  He sometimes went to a nearby cafe to talk with 
some older men who had retired.  He and his wife did not 
socialize much except with family.  He had been medically 
retired for more than a year due to heart disease and the 
effects of two strokes.  The veteran described himself as 
illiterate and felt he had a learning disability.  He had 
worked in a manufacturing plant that wound electric motors 
for about one year before service, and he returned to this 
job for 4-5 years after service until the plant closed.  He 
then worked for Kimberly Clark for 15 years until he retired 
for health reasons.  He stated that he had much more 
difficulty coping with work place pressures after service; he 
felt closed in.  He had lost his temper for no good reason, 
but he was able to avoid getting into any serious trouble.  
The veteran could not remember ever receiving treatment from 
a mental health professional.  His medical doctors had 
prescribed "nerve" pills for his nerves.  

The results of psychological tests were valid and showed that 
the veteran tended to hold in emotional stress and, as it 
built up, it was expressed physically as aches and pains.  He 
was quite anxious, and this could have been a factor in his 
heart disease, since many feel that chronic, high levels of 
anxiety can contribute to such physical problems.  His 
depression scale was quite elevated despite taking medication 
for depression.  The results also indicated significant PTSD 
symptoms.  His IQ was in the mildly retarded range, which was 
likely lower than his optimal level of functioning given his 
limited schooling and probable learning disability.  His 
intellectual functioning may have been further lowered by his 
strokes.  

The veteran was dressed casually during the examination, but 
he was neat with good grooming and hygiene.  He was 
cooperative and friendly throughout the interview, although 
he appeared somewhat anxious.  His speech was clear, and his 
thoughts were well organized and goal directed.  He denied 
ever having any suicidal thoughts and had no desire to harm 
others.  His mood was depressed, and his affect was slightly 
blunted.  He denied any hallucinations or delusions.  His 
judgment and insight were fairly good, given his intellectual 
limitations.  He endorsed a number of symptoms characteristic 
of persons suffering from PTSD, such as dreams about combat 
(up to two per week), hypervigilence, detachment from others, 
sense of foreshortened future, and exaggerated startle 
response.  These symptoms had increased in severity and 
frequency since the veteran had been unable to work. 

The examiner concluded that the veteran had significant PTSD.  
He demonstrated a higher than average coping strength, 
especially for someone with his limited intellectual 
abilities.  His rather stoic and concrete approach to dealing 
with the effects of combat trauma had allowed him to function 
relatively well vocationally and socially, although it was 
quite likely that his PTSD was a major factor in the failure 
of his first marriage.  He appeared to have used activity, 
especially work, to keep his mind off his emotional reaction 
to his combat experience.  Now that his health had taken away 
that means of coping, he was less able to control his PTSD 
symptoms.  It was also likely that the stress of his 
emotional reaction to combat had been a factor in his medical 
problems.  The diagnosis was PTSD, and the veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
51-60 for moderate interference with social and vocational 
functioning. 

A December 1997 rating decision, inter alia, granted service 
connection for PTSD, with assignment of a 30 percent 
disability rating.  The veteran maintained that he should be 
rated 100 percent disabled because he was unemployable since 
he could not read and understand things, which caused him 
stress.  He also forgot to complete things that he had 
started, and he had mood swings.  He enclosed information 
from the Social Security Administration indicating that he 
was disabled as of August 1995.  This decision was not based 
on PTSD or any other psychiatric disability. 

In December 1997, the veteran submitted a claim for service 
connection for a heart condition and strokes as secondary to 
PTSD.  The veteran submitted a letter from Dr. Kerby dated in 
May 1998.  It was indicated that the veteran had migraine 
headaches, small vessel cerebral vascular disease, stroke, 
coronary artery disease, status post coronary artery bypass 
graft, and obstructive lung disease.  The veteran suffered 
from overriding fatigue and had some anxiety disorder that 
might represent his PTSD.  Dr. Kerby stated, "[a]s a 
neurologist, I can safely say that [the veteran's] migraine 
headache problems and his anxiety problems are certainly 
related to the post traumatic stress disorder and I suppose 
it is possible indirectly that his [sic] some of his coronary 
artery disease problems may be related to this as well though 
this is certainly more remote and I have lesser qualification 
in this area."  

The veteran also submitted a letter from Nanni Pidikiti, 
M.D., dated in June 1998.  Dr. Pidikiti had treated the 
veteran since September 1995 for coronary artery bypass 
surgery, chronic obstructive pulmonary disease, migraine 
headaches, and small vessel cerebral vascular disease.  It 
was indicated that studies have shown that stress is one of 
the risk factors that contribute to coronary artery disease.  
It was Dr. Pidikiti's opinion that "it might indirectly or 
directly be the case with [the veteran]." 

The veteran also submitted general information on PTSD from 
Psychiatric Nursing with certain sections highlighted.  One 
section indicated that there are Type A and B personalities, 
with differing susceptibility to heart disease, and at least 
one cardiovascular disease (high blood pressure) involved 
stress.  Another section indicated that stress was related to 
an aspect of heart disease called arrhythmia, which could be 
triggered by anxiety and stress in people with some form of 
heart disease.  It was also noted that stress needed to be 
considered as a potential cause of dangerous oxygen 
starvation in hearts that were already compromised by lack of 
oxygen due to narrowing of the arteries.  Another section 
indicated that rapid heart rate and blood pressure associated 
with the stress response generated a greater demand by the 
heart for oxygen and could bring on an attack of angina 
pectoris, or chest pain, in people that already have heart 
disease.  The combination of excess hormones and intensified 
blood circulation during the stress response could actually 
injure the lining of the arteries, making them more 
susceptible to plaque build-up.  These links led to the 
conclusion that stress could contribute to the risk of heart 
attack by producing these physical effects, but it could not 
be conclusively stated that stress caused heart disease. 

In July 1998, the veteran underwent an additional VA 
psychiatric examination.  The examiner reviewed the veteran's 
claims file.  The veteran stated that he dreamt about events 
from Vietnam several times per week.  He often awoke in a 
sweat and could not remember what he was dreaming.  He 
dreaded going to sleep and would not go to bed until at least 
midnight.  He might wake up at 6:00 a.m. or sleep until 11:00 
a.m.  He often wandered about his 22-acre property at night.  
He felt more comfortable outside and alone at night.  He 
wished that it would stay daylight all the time.  He had 
occasionally seen movements or shadows that he briefly felt 
to be figures from Vietnam, although he knew this was not 
real.  His temper was a major problem.  He got mad for little 
reason and would then get "sick" for 3-4 days.  He did not 
like crowds or large gatherings, and he even avoided family 
gatherings.  He did not go to school-related events.  

The veteran frequently saw a neighbor, but he had few other 
friends.  He did not feel right in church because of things 
he had done in Vietnam.  He experienced startle response if 
anyone walked into the room suddenly.  He tended to brood 
about Vietnam when he was alone.  He stated that over the 
years actual memories and other memories that may or may not 
be real have run together to the point that he was no longer 
certain about whether certain events occurred or not.  He did 
not drink or abuse any substances.  Medications he was given 
from his cardiologist and neurologist made him drowsy during 
the day, and he often took short naps.  He stated that he had 
no hobbies other than raising Beagle puppies.  He liked to 
listen to them run rabbits.  He stated that he could not 
develop any interest in doing anything else.  He was still 
married.  He had grandchildren, but he became extremely tense 
and distressed when they were around the house, and he often 
had to leave.  

Upon examination, the veteran was alert, oriented, adequately 
groomed, and casually dressed.  He appeared mildly tense 
during the interview.  He was able to recall three items in 
five minutes and name the last three presidents.  Serial 
sevens were very slow with self corrections, but he 
eventually had correct performance.  Digit span was only four 
forward and also four reversed.  The veteran was able to 
abstract only very simple similarities.  He was unable to 
read a paragraph from the newspaper.  There was no evidence 
of delusions or hallucinations.  He reported thoughts of 
homicide, but no intent.  He denied suicidal thoughts.  

The examiner indicated that although stress might be a risk 
factor for heart disease and stroke, these diseases were also 
very common, and there was no means by which a specific case 
could be related to a specific psychiatric disorder on the 
basis of a psychiatric examination.  Diagnoses included PTSD, 
and the veteran was assigned a GAF score of 51 for moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  

The veteran also underwent a VA cardiovascular examination in 
July 1998.  It was noted that he smoked two packs of 
cigarettes per day.  He had a history of coronary artery 
disease with possible remote acute myocardial infarction 
damaging the lower heart, rheumatic fever in childhood 
leaving an enlarged heart, two strokes in January 1996 with 
another in April 1996, and hyperlipidemia.  The veteran 
complained of shortness of breath with exertion and at rest, 
chest pain, fatigue, and palpitations.  There was no evidence 
of congestive heart failure upon examination.  Cardiac size 
was within normal limits.  The veteran's cardiologist and 
thoracic surgeon had told him that he would probably need to 
redo the coronary artery bypass graft within 2-3 years.  It 
was noted that the veteran was unable to work due to chest 
pain and shortness of breath.  The examiner stated that until 
now there was no proof of causation related to 
cerebrovascular accident and coronary artery disease due to 
PTSD.

A September 1998 rating decision, inter alia, denied service 
connection for heart and stroke problems as secondary to 
PTSD.  The 30 percent disability rating for PTSD was 
confirmed.  In November 1998, the veteran submitted a lay 
statement from J.G. in support of his claim for an increased 
rating for PTSD.  J.G. was a local judge in the veteran's 
county and had lived in the same community with the veteran 
for approximately 20 years.  People in the community knew 
about the veteran's nervous condition.  The veteran had 
recently been involved in an altercation with an ex-member of 
the family where the veteran tried to run this person over 
while shooting at their vehicle.  J.G. had dismissed these 
charges.  The veteran then got a gun and chased after his 
former son-in-law.  The veteran's wife had told J.G. that the 
veteran slept with a gun under his pillow, and he kept it by 
his recliner when he was inside the house.  This case was 
pending.  

A December 1998 rating decision, inter alia, assigned a 50 
percent disability rating for the veteran's PTSD effective 
November 23, 1998.  In December 1998, the veteran submitted a 
statement from his wife.  She stated that his outbursts of 
anger had worsened, and he thought people were out to harm 
him.  He stayed up late at night trying to catch someone 
looking in the windows.  He carried a pistol with him when he 
left the house, and he left it next to his chair when he was 
inside the house.  He had threatened to kill his son-in-law 
the prior summer and had shot out the window of the car when 
his son-in-law did not stop the car as he had asked.  He had 
also grabbed his daughter by the throat and threatened to 
harm her.  He frequently threatened his wife.


II. Legal Analysis

Secondary service connection for cardiovascular
disorders and residuals of stroke

A. Well-grounded claim

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The medical evidence shows treatment for cardiovascular 
disorders such as coronary artery disease and ischemic heart 
disease and a history of cerebrovascular accidents.  The 
opinions of the VA examiner in 1997, Dr. Kerby, and Dr. 
Pidikiti indicate the possibility that stress from the 
veteran's service-connected PTSD contributed to his heart 
disease.  Assuming the credibility of this evidence, the 
claim must be said to be plausible, and therefore well 
grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran has received extensive treatment for his 
cardiovascular disorders, including treatment from Drs. Kerby 
and Pidikiti.  Some of these treatment records have been 
obtained, since the records submitted from Magnolia Hospital 
included treatment records from Drs. Kerby and Pidikiti 
between 1995 and 1997.  It is possible that additional 
treatment records are available.  It is not necessary, 
however, that the Board remand this case to obtain additional 
treatment records.  Any additional treatment records would do 
no more than confirm that the veteran has several 
cardiovascular disorders, a fact that is already shown by the 
evidence of record.  The veteran has not stated that any 
treatment records would contain any medical opinions as to 
possible relationships to his PTSD or information regarding 
new cardiovascular disorders.  Sufficient evidence is of 
record to fairly decide the veteran's claim.  Therefore, VA 
has satisfied its duty to assist the veteran in the 
development of this claim. 

B.  Application of the law to the facts

As to the merits of the veteran's claim, the record includes 
some medical evidence from which a relationship between the 
veteran's claimed cardiovascular disorders and residuals of 
stroke and his service-connected PTSD might be inferred.  It 
also includes medical evidence that is not favorable to his 
claim.  Therefore, the Board must assess the probative weight 
of this evidence in rendering a decision including analysis 
of the credibility and probative value of the evidence, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board must also assess the credibility and 
weight to be given to the medical evidence before it.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken.

For the following reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
secondary service connection for cardiovascular disorders and 
residuals of stroke because the medical evidence reflecting 
that the veteran's PTSD did not cause or aggravate either a 
cardiovascular disorder or cerebrovascular accident is more 
persuasive and of greater weight than the medical evidence 
that is favorable to such a connection.  

Several opinions favorable to the veteran's claim are 
inconclusive and must, therefore, be accorded less weight.  
Dr. Kerby's opinion that it was possible that indirectly some 
of the veteran's coronary artery disease problems may be 
related to stress, "though this is certainly more remote," 
is unconvincing.  The same can be said of Dr. Pidikiti's 
opinion that stress is one of the risk factors contributing 
to coronary artery disease, which "might indirectly or 
directly be the case with [the veteran]."  The qualified 
language of these opinions means that they have limited 
value.  Standing alone, these opinions would be so 
speculative that they would fail to provide the medical 
evidence necessary to well ground the veteran's claim.  See, 
e.g., Bloom v. West, No. 97-1463 (U.S. Vet. App. February 10, 
1999); Obert v. Brown, 5 Vet. App. 30 (1993).  Moreover, Dr. 
Kerby acknowledged his limited expertise in the area in which 
he was rendering the opinion, which also means that his 
opinion must be accorded less weight.  

The opinions from Drs. Kerby and Pidikiti have little 
probative value, especially when compared with the opinions 
of the VA examiners in 1998.  The psychiatric examiner in 
1998 concluded that even though stress might be a risk factor 
for heart disease and stroke, these diseases were also very 
common, and there was no means by which a specific case could 
be related to a specific psychiatric disorder on the basis of 
a psychiatric examination.  The VA cardiovascular examination 
stated that there was no proof of causation related to 
cerebrovascular accident and coronary artery disease due to 
PTSD.  

These VA opinions were definitive, and they were rendered by 
specialists in the areas pertinent to this claim.  The VA 
psychiatrist's opinion was based on review of the claims 
file, including the findings of other medical professionals, 
unlike the opinions of Drs. Kerby and Pidikiti.  

Other evidence favorable to the veteran's claim consists of 
the opinion from the VA psychiatric examiner in 1997 and 
general medical treatise evidence.  The VA examiner in 1997 
concluded that it was "likely" that the stress of the 
veteran's emotional reaction to combat had been a factor in 
his medical problems.  The veteran has also submitted general 
medical treatise evidence discussing the relationship between 
stress and its physical effects that contribute to the risk 
of heart attack.  

However, when this evidence is examined closely, it does not 
support the veteran's claim.  The substance of the opinions 
from Drs. Kerby and Pidikiti, the VA examiner in 1997, and 
the medical treatise evidence is that stress is a risk factor 
in development of heart disease.  Even accepting this fact as 
true, stress is only one factor in the development of heart 
disease.  That does not mean that the veteran's 
cardiovascular disorders or stroke are proximately due to or 
the result of his PTSD; it merely means that any emotional 
stress he may have suffered is but one factor in the 
development of cardiovascular disorders and not necessarily 
the actually cause.  As the VA psychiatric examiner indicated 
in 1998, these diseases are very common, and there is no way 
to examine a specific person and determine whether there was 
a relationship between their stress and their heart disease. 

Each physician in this case has merely noted that the veteran 
has a psychiatric disability and cardiovascular disease and 
has concluded, based on general statements as to the role of 
stress in the development of such disease, that there was 
therefore a possibility that the psychiatric disability 
contributed to the cardiovascular disability.  None of these 
physicians has provided an analysis of why or how, in the 
veteran's particular case, his cardiovascular disability was 
causally related to his psychiatric disability.  This 
distinction is crucial.  Where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  Even the treatise evidence submitted by the veteran 
acknowledged that it could not be conclusively stated that 
stress causes heart disease, which is what must be shown for 
the veteran to prevail in this claim.  The veteran must show 
more than a mere "link" between the two disorders - 
instead, he must show that his PTSD actually caused or 
chronically worsened his cardiovascular disorders or 
cerebrovascular accidents.

The Board is cognizant of the fact that the veteran maintains 
that he has cardiovascular disorders and that he suffered 
strokes as a result of his PTSD.  However, the veteran is not 
competent to render such an opinion.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's claimed cardiovascular disorders and residuals of 
stroke were not caused or aggravated by his service-connected 
PTSD.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for cardiovascular disorders and residuals 
of stroke as secondary to service-connected PTSD, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (1998).  It is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  Id.  It is not a 
means of reconciling actual conflict or a contradiction in 
the evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the relationship between the veteran's PTSD and his 
cardiovascular disorders and stroke.


Increased rating for PTSD

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran perfected his appeal as to the initial 
grant of service connection and original assignment of a 
disability rating for PTSD; therefore, his claim continues to 
be well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided VA examinations, and 
sufficient evidence is of record to evaluate his service-
connected disability properly.  There is no indication of any 
relevant medical records that the RO did not obtain.  The 
veteran has not indicated that he receives any treatment for 
his PTSD.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability 
rating assigned for his PTSD, the RO issued a Statement of 
the Case (SOC) and Supplemental Statements of the Case (SSOC) 
that essentially addressed the issue as entitlement to an 
increased evaluation.  The United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issue on appeal.  However, the 
Board concludes that the veteran was not prejudiced by this 
error in the circumstances of this case.  The January 1998 
SOC indicated that all the evidence of record at the time of 
the December 1997 rating decision (i.e., service medical 
records, 1997 VA examination report, lay statements, decision 
from Social Security Administration, and records from 
Magnolia Hospital) was considered in assigning the original 
disability rating for the veteran's PTSD.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  Moreover, the December 1998 rating decision 
considered the veteran's claim based on recently developed 
evidence and assigned a higher rating for the veteran's PTSD.  
In doing so, the RO was, in effect, considering whether the 
facts showed that the veteran was entitled to a higher 
disability rating for PTSD for any period of time since his 
original claim.  

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement 
with the original rating properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, it would be pointless to remand the veteran's claim in 
order to instruct the RO to issue a SSOC that correctly 
identified the issue on appeal.  Any error to the veteran by 
the RO's phrasing of the issue on appeal in the SOC and SSOCs 
was not prejudicial to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2 (1998).  For a claim where the veteran has disagreed 
with the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

The RO determined that the veteran's claim for service 
connection for PTSD was received on February 20, 1997, and 
that was the effective date for the award of a 30 percent 
disability rating.  As indicated above, he was assigned a 50 
percent disability rating effective November 23, 1998, the 
date he submitted lay statements discussing increased 
psychiatric symptomatology.  As the veteran had perfected his 
appeal from the original disability rating, the Board will 
address whether he was entitled to a disability rating in 
excess of 30 percent prior to November 23, 1998, the 
effective date of the 50 percent evaluation.  The Board will 
also address whether he is entitled to a disability rating in 
excess of 50 percent from November 23, 1998.

The veteran's service connected PTSD is rated under 
Diagnostic Code 9411.  The rating criteria provide a 30 
percent disability rating for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).  

A 50 percent disability rating is assigned for:  

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

A. Rating in excess of 30 percent prior to November 23, 1998

The medical evidence shows assignment of GAF scores of 51-60 
upon VA examination in October 1997 and 51 upon VA 
examination in July 1998.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) at 44-
47.  A GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The preponderance of the evidence is against assignment of a 
disability rating in excess of 30 percent for the veteran's 
PTSD prior to November 23, 1998.  Neither the objective 
medical evidence nor the veteran's statements regarding his 
symptomatology approximated the criteria for a 50 percent or 
higher disability rating.  The veteran did have disturbances 
of mood and motivation.  However, there was no evidence 
showing that he experienced panic attacks, flattened affect, 
or speech impairment.  He did not have difficulty in 
establishing and maintaining effective social relationships.  
He indicated that he often visited with a neighbor, went to a 
local cafe to talk with other people, and visited with his 
elder children.  He maintained a long-term relationship with 
his spouse.

The veteran did exhibit difficulties reading and 
comprehending, which could plausibly lead to difficulty 
understanding complex commands or memory impairment.  
However, the evidence shows that he has limited intellectual 
abilities, and tests have shown that he is mildly mentally 
retarded.  By the veteran's accounts, his decrease in 
cognitive functioning began several years before the 
diagnosis of PTSD in 1997, and it is also noted that his 
cerebrovascular accidents in 1996 may have affected his 
cognitive abilities.  These symptoms are not, therefore, due 
to his PTSD.  

The veteran's symptoms did fit the criteria for the 30 
percent disability rating such as symptoms of depression and 
anxiety and chronic sleep impairment.  The criteria for 30 
percent contemplate intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, which seemed to be the veteran's case.  The 
overall disability picture did not more nearly approximate 
the 50 percent criteria such as to warrant an increased 
rating, and it did not even approach the symptomatology 
required for a 70 or 100 percent evaluation.  38 C.F.R. § 4.7 
(1998).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, the 
objective medical evidence did not create a reasonable doubt 
regarding the level of his disability from PTSD prior to 
November 23, 1998.  The preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent for PTSD under Diagnostic Code 9411 prior to 
November 23, 1998, for the reasons discussed above.

B. Rating in excess of 50 percent from November 23, 1998

The preponderance of the evidence is also against assignment 
of a disability rating in excess of 50 percent for the 
veteran's PTSD from November 23, 1998.  On that date, the 
veteran submitted evidence indicating that he had had violent 
outbursts.  A subsequent statement from his wife confirmed 
his increased violent tendencies.  This evidence clearly 
showed an increase in the veteran's psychiatric 
symptomatology.  However, neither the objective medical 
evidence nor the veteran's statements regarding his 
symptomatology approximated the criteria for a 70 percent 
disability rating

One of the criteria for a 70 percent disability rating is 
impaired impulse control, such as unprovoked irritability 
with periods of violence.  However, the veteran does not 
exhibit deficiencies in most areas.  There is no evidence 
showing that he has experienced suicidal ideations, 
obsessional rituals, spatial disorientation, impaired speech, 
or near-continuous panic or depression.  He has always 
appeared adequately groomed and dressed.  There is also no 
evidence of inability to establish and maintain effective 
relationships.

The veteran's symptoms do fit the criteria for the 50 percent 
disability rating such as disturbances of mood and 
motivation, impaired judgment as reflected by his violence 
towards others, and difficulty in establishing and 
maintaining effective relationships.  The criteria for 50 
percent contemplate reduced reliability and productivity due 
to the veteran's PTSD symptoms, which seems to be his 
situation.  There is no evidence showing that his PTSD 
symptoms have been so disruptive that he routinely seeks 
psychiatric treatment, on either an inpatient or outpatient 
basis.  The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1998).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor.  However, the objective medical evidence does 
not create a reasonable doubt regarding the current level of 
his disability from PTSD.  The preponderance of the evidence 
is therefore against assignment of a disability rating in 
excess of 50 percent for PTSD under Diagnostic Code 9411 from 
November 23, 1998, for the reasons discussed above.


ORDER

1.  Having found the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
cardiovascular disorders and residuals of stroke as secondary 
to service-connected PTSD is denied.

2.  Having found the preponderance of the evidence is against 
the veteran's claim, entitlement to a disability rating in 
excess of 30 percent for PTSD prior to November 23, 1998, is 
denied.

3.  Having found the preponderance of the evidence is against 
the veteran's claim, entitlement to a disability rating in 
excess of 50 percent for PTSD from November 23, 1998, is 
denied.



REMAND

Additional evidentiary development is needed on the veteran's 
claim for a compensable disability rating for residuals of 
malaria.  As indicated above, the Board will defer a decision 
on the veteran's claim for TDIU until this development is 
completed.

The veteran's service medical records showed hospitalizations 
for malaria P. vivax.  He maintains that he has had relapses 
of his malaria disorder and has submitted medical records 
from Magnolia Hospital documenting several incidents of high 
fever.  His description of his recurrent symptomatology 
warrants a VA examination to determine the severity of his 
current residuals, if any, of malaria.  An examination is 
necessary because the Board does not currently have 
sufficient medical evidence upon which to base a decision.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

The RO should provide the veteran with a VA examination by 
the appropriate specialist in order to determine whether he 
has had a malaria relapse or relapses during the pendancy of 
the claim, or whether he has residuals of malaria.  The 
examination must include appropriate testing to evaluate any 
residual liver or spleen dysfunction from malaria.

Therefore, while the Board regrets the delay, in order to 
assure that the evaluation of the veteran's claim is a fully 
informed one, this claim is REMANDED for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for his 
fever symptoms since 1995. After securing 
any necessary releases, request from the 
sources listed all records of any 
treatment indicated by the veteran which 
are not already on file.  All records 
obtained should be associated with the 
claims file.  If private treatment is 
reported and those records are not 
obtained, tell the veteran and his 
representative, so that he will have an 
opportunity to obtain the records and 
submit them in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialist(s) in order to evaluate his 
malaria, to include any residuals 
thereof.  It is very important that the 
examiner be afforded an opportunity to 
review the veteran's claims file and a 
copy of this remand prior to the 
examination.  The examiner is asked to 
indicate in the examination report that 
he or she has reviewed the claims file. 

The examiner should conduct all necessary 
tests in order to determine the severity 
of malaria residuals, if any.  The 
examiner should elicit information as to 
the frequency and duration of any 
relapses or recurrences of malaria, and 
any contention by the veteran that he 
recently or currently suffers relapses or 
recurrences of malaria should be 
addressed by the examiner and, if 
possible, confirmed clinically.  The 
examiner should also determine whether 
the veteran has residuals of prior 
malarial infection, to include any liver 
or spleen dysfunction.  The complete 
medical rationale for all opinions is to 
be provided. 

3.  Following completion of the above, 
review the claims folder and ensure that 
all of the foregoing development actions 
have been completed.  If the examination 
report does not include fully detailed 
descriptions of all test reports, special 
studies or opinions requested, it must be 
returned to the examiner for corrective 
action.  

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for a compensable 
disability rating for residuals of 
malaria and for TDIU.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration.  
The veteran need take no further action until he is further 
informed; however, he is free to furnish additional evidence 
and argument to the RO while the case is in remand status.  
Booth v. Brown, 8 Vet. App. 109 (1995). 

The purpose of this remand is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

